
	

113 HR 2847 IH: Wounded Warrior Service Dog Act of 2013
U.S. House of Representatives
2013-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2847
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2013
			Mr. McGovern (for
			 himself, Ms. Kaptur,
			 Ms. McCollum,
			 Mr. Hastings of Florida,
			 Mr. Schiff,
			 Mrs. Napolitano,
			 Mr. Moran,
			 Mr. Conyers,
			 Mr. Neal, Mr. Cicilline, Ms.
			 Moore, Mr. Grijalva, and
			 Mr. Jones) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services, and in addition to the Committee on
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish a grant program to encourage the use of
		  assistance dogs by certain members of the Armed Forces and
		  veterans.
	
	
		1.Short titleThis Act may be cited as the
			 Wounded Warrior Service Dog Act of
			 2013.
		2.Wounded Warrior
			 K–9 Corps
			(a)Grants
			 authorizedSubject to the availability of appropriations provided
			 for such purpose, the Secretary of Defense and the Secretary of Veterans
			 Affairs shall jointly establish a program, to be known as the K–9
			 Companion Corps Program, to award competitive grants to nonprofit
			 organizations to assist such organizations in the planning, designing,
			 establishing, or operating (or any combination thereof) of programs to provide
			 assistance dogs to covered members and veterans.
			(b)Use of
			 funds
				(1)In
			 generalThe recipient of a grant under this section shall use the
			 grant to carry out programs that provide assistance dogs to covered members and
			 veterans who have a disability described in paragraph (2).
				(2)DisabilityA
			 disability described in this paragraph is any of the following:
					(A)Blindness or
			 visual impairment.
					(B)Loss of use of a
			 limb, paralysis, or other significant mobility issues.
					(C)Loss of
			 hearing.
					(D)Traumatic brain
			 injury.
					(E)Post-traumatic
			 stress disorder.
					(F)Any other
			 disability that the Secretary of Defense and the Secretary of Veterans Affairs
			 consider appropriate.
					(3)Timing of
			 awardThe Secretaries may not award a grant under this section to
			 reimburse a recipient for costs previously incurred by the recipient in
			 carrying out a program to provide assistance dogs to covered members and
			 veterans unless the recipient elects for the award to be such a
			 reimbursement.
				(c)EligibilityTo
			 be eligible to receive a grant under this section, a nonprofit organization
			 shall submit an application to the Secretary of Defense and the Secretary of
			 Veterans Affairs at such time, in such manner, and containing such information
			 as the Secretary of Defense and the Secretary of Veterans Affairs may require.
			 Such application shall include—
				(1)a
			 proposal for the evaluation required by subsection (d); and
				(2)a
			 description of—
					(A)the training that
			 will be provided by the organization to covered members and veterans;
					(B)the training of
			 dogs that will serve as assistance dogs;
					(C)the aftercare
			 services that the organization will provide for such dogs and covered members
			 and veterans;
					(D)the plan for
			 publicizing the availability of such dogs through a targeted marketing campaign
			 to covered members and veterans;
					(E)the recognized
			 expertise of the organization in breeding and training such dogs;
					(F)the commitment of
			 the organization to comparable standards as that of the International Guide Dog
			 Federation or Assistance Dogs International;
					(G)the commitment of
			 the organization to humane standards for animals; and
					(H)the experience of
			 the organization with working with military medical treatment facilities or
			 medical facilities of the Department of Veterans Affairs.
					(d)EvaluationThe
			 Secretary shall require each recipient of a grant to use a portion of the funds
			 made available through the grant to conduct an evaluation of the effectiveness
			 of the activities carried out through the grant by such recipient.
			(e)DefinitionsIn
			 this Act:
				(1)Assistance
			 dogThe term assistance dog means a dog
			 specifically trained to perform physical tasks to mitigate the effects of a
			 disability described in subsection (b)(2), except that the term does not
			 include a dog specifically trained for comfort or personal defense.
				(2)Covered members
			 and veteransThe term covered members and veterans
			 means—
					(A)with respect to a
			 member of the Armed Forces, such member who is—
						(i)receiving medical
			 treatment, recuperation, or therapy under chapter 55 of title 10, United States
			 Code;
						(ii)in
			 medical hold or medical holdover status; or
						(iii)covered under
			 section 1202 or 1205 of title 10, United States Code; and
						(B)with respect to a
			 veteran, a veteran who is enrolled in the health care system established under
			 section 1705(a) of title 38, United States Code.
					(f)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this Act $5,000,000 for each of fiscal years 2014 through 2018.
			
